51 F.3d 279
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Miguel Angel BARRENECHEA, Plaintiff-Appellant,v.PRISONER HEALTH SERVICES;  Charles Plummer;  Ray Van Putten;County of Alameda;  et al., Defendants-Appellees.
No. 94-16010.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided April 4, 1995.

Before:  SNEED, POOLE, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Miguel Barrenechea appeals pro se the district court's order:  (1) denying his motion for appointment of counsel;  (2) denying his motion for reconsideration of the district court's September 1, 1993 order dismissing unamended claims;  and (3) granting the defendants' motions for summary judgment.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We affirm for the reasons stated in the district court's order filed on May 12, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Barrenechea's motion to file a late reply brief is granted


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3